Citation Nr: 1630749	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  08-26 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung condition, to include as due to chemical exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A videoconference hearing was held in September 2015.  A transcript of the proceeding is of record. 

The Board remanded the matter in November 2015.  As there has been substantial compliance with the remand orders, the Board may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's lung condition is etiologically related to service, including exposure to chemicals.


CONCLUSION OF LAW

The criteria for service connection for a lung condition, to include as due to chemical exposure have not been met. 38 U.S.C.A. §§ 1110, 1111, 1116 (West 2014); 38 C.F.R. §§ 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

The Veteran seeks service connection for a lung condition, which he attributes to his in-service lung problems and chemical exposure.  With regard to chemical exposure, the Veteran claims that he was exposed to trichloroethylene, lubricating oils, jet fuel, lead paint, lacquers, naphthalene, TCE cleaning fluids, battery acids, cleaning solvents, pesticides, and hydraulic fluids.  His service personnel records confirm that he was a jet mechanic.  

The Veteran's service treatment records include the report of a July 1966 enlistment examination.  Clinical evaluation of the lungs was normal and a chest x-ray was negative.  No pertinent defects or diagnoses were noted.  In October 1966, the Veteran complained of chest pain and cough.  His chest was clear; the assessment was viral syndrome.  A December 1966 health record shows an impression of bronchitis.  A December 1969 record notes coughing and sneezing.  On a June 1970 Report of Medical History, the Veteran answered "yes" to "have you ever had or have you now" pain or pressure in the chest.  The report of a June 1970 separation examination shows no abnormalities; clinical evaluation of the lungs was normal.  The examination report noted that the Veteran had chest pain with pneumonia in 1966 "N[o]C[onsequences]N[o]S[equelae]."  A chest x-ray from June 1970 was normal.  

The Veteran contends that his lung problems have continued since service.

Post-service treatment records show complaints of difficulty breathing, chest pain, and noncalcified pulmonary nodules beginning in the early 2000s.  August 2007 to January 2008 VA treatment records indicate probable minor scarring the left lung base.  A March 2008 chest x-ray shows left base atelectasis or scars and mild pleural thickening in the right lower lateral lung.  November 2009 treatment records show an increase in the Veteran's bronchovascular marking with peribronchial cuffing, which suggests chronic bronchitis.  August 2013 VA treatment records also show a diagnosis of chronic obstructive pulmonary disease (COPD). 

The Veteran was afforded a VA examination in February 2013.  The examiner reiterated the Veteran's medical history and acknowledged his complaints of chemical exposure, particularly trichloroethylene.  The examiner noted that no medical surveillance or exposure records from service exist.  Furthermore, medical literature indicates that trichloroethylene displays varying degrees of upper respiratory tract irritation, but seldom produces alveolar damage.  The examiner noted that June 2011 x-rays show clear lung fields.  At the time of the examination, the Veteran's chest x-ray also showed clear lung fields, with no fluid, congestion or infiltration.  When asked to determine the etiology of the Veteran's lung condition, the examiner opined that the Veteran's current lung condition is less likely as not incurred in or caused by the in-service pneumonia.  The examiner reasoned that the Veteran's separation examination was normal and that his current radiograph does not show any pulmonary scarring suggesting pneumonia.  Furthermore, the examiner noted that the etiology of the Veteran's COPD is uncertain according to the available evidence and that it would be speculative to attribute the condition to the in-service pneumonia.

In a November 2015 remand, the Board found the February 2013 opinion inadequate as the examiner failed to provide a rationale and did not consider the Veteran's lay statements regarding lung problems since service.  

Pursuant to the Board's remand, a Disability Benefits Questionnaire (DBQ) was obtained in December 2015.  The examiner opined that it is less likely than not that the Veteran's current obstructive pulmonary disease is related to service.  He reasoned that the Veteran's in-service episodes of pneumonia were treated and cured.  It was also noted that there is no x-ray evidence of any residual lung disease related to pneumonia or evidence of any permanent effect of chemical exposure.   

After reviewing the medical evidence, the Board finds that service connection for a lung condition is not warranted.  Although the Veteran exhibited pneumonia and bronchitis in service, there is no evidence linking these conditions to his current diagnosis.  The December 2015 VA examiner noted that Veteran's episodes of pneumonia in service were resolved; no abnormalities were noted on the Veteran's June 1970 separation examination.  The VA examiner also noted that there is no x-ray evidence of any residual lung disease related to pneumonia.  Chest x-rays from the February 2013 examination do not show any pulmonary scarring suggestive of pneumonia.  June 2011 x-rays also show clear lungs.  

There is also no evidence that chemical exposure resulted in the Veteran's lung condition.  The record confirms exposure to various chemicals and solvents.  However, the December 2015 VA examiner found no evidence of any permanent effect of chemical exposure.  The February 2013 examiner also noted that chemicals, such as trichloroethylene, seldom produce alveolar damage. 

The Board acknowledges the Veteran's assertions of lung problems since service.  However, COPD, pneumonia and chronic bronchitis are not chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  

The only other evidence which purports to link the Veteran's lung condition to service is the Veteran's lay statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).

Without competent and credible evidence of an association between the Veteran's condition and his active duty, including chemical exposure, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claim for a lung condition, to include as due to chemical exposure is denied.  38 U.S.C.A §5107.


ORDER

Entitlement to service connection for a lung condition, to include as due to chemical exposure is denied. 



____________________________________________
M.E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


